DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph 0036, “may perform each steps” should be “may perform each step”.
In paragraph 0044, “base on data” should be “based on data”.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  "wherein the classification or regression model of biometric information patterns or values is obtained by reading training data sequences; extracting features from the training data sequences; and training the classification or regression model, using the features extracted from the training data together with manually labeled biometric information patterns or values or using a rule which uses previous knowledge of experts" should be "wherein the classification or regression model of biometric information patterns or values is obtained by: reading training data sequences; extracting features from the training data sequences; and training the classification or regression model, using the features extracted from the training data together with manually labeled biometric information patterns or values or using a rule which uses previous knowledge of experts" or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “from respiratory or circulatory organs of a target” in line 2 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether “a target” is meant to be the same as “an individual” from claim 1, or if this is some different target. At present, the claim is interpreted as referring to a target which is the same as an individual from claim 1.
Claim 4 recites the limitation “the removal of noises” in line 1 of the claim. There is insufficient antecedent basis for this limitation. It is suggested that the claim be amended to “wherein selectively removing one or more noises comprises…”.
Claim 5 recites the limitation “wherein the at least one sensor is a plurality of…” in line 1 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear how one sensor could be a plurality of sensors, or if not, what kind of sensor the method would utilize in the case of only one sensor being present. 
Claim 6 recites the limitation “wherein the at least one sensor is a plurality of…” in line 1 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear how one sensor could be a 
Claim 6 additionally recites the limitation “the surface” in line 2 of the claim. There is insufficient antecedent basis for this limitation. Additionally, it is not clear what is being referred to as “the surface”. At present, the limitation is interpreted as referring to a surface which contains the at least one sensor.
Claim 7 recites the limitation “the removal of noises” in line 1 of the claim. There is insufficient antecedent basis for this limitation. It is suggested that the claim be amended to “wherein selectively removing one or more noises is carried out…”.
Claim 8 recites the limitation “a location of a center of gravity or a location vector of a center of gravity, a direction vector, a velocity vector, an acceleration vector, or a combination of these”. There is insufficient clarity in this limitation. It is not clear whether “a combination of these” refers to any combination of any of the listed items, such as including both a location of a center of gravity and a location vector of a center of gravity, or if the combination is meant to include only the group of the location vector of a center of gravity, direction vector, velocity vector, and acceleration vector separate from a location of a center of gravity (i.e. choosing between a location of a center of gravity versus any combination of the remaining list). It is additionally unclear whether the direction, velocity, and acceleration vectors are meant to modify a center of gravity or not. At present, the claim is interpreted as referring to any combination of any of the listed items, such as including both a location of a center of gravity and a location vector of a center of gravity.
Claim 9 recites the limitation “the group consisting of various statistics” in line 2. There is insufficient antecedent basis for this limitation. 	Claim 9 additionally recites the limitation “a location of a center of gravity or a location vector of a center of gravity, a direction vector, a velocity vector, an acceleration vector, or a combination of these”. There is insufficient clarity in this limitation. It is not clear whether “a combination of these” 
Claim 11 recites the limitation “the corresponding physical quantity” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claim 11 recites the limitation “the probability or probabilistic density” in line 3 of the claim. There is insufficient antecedent basis for this limitation.
Claim 12 recites the limitation “the probabilistic model” in line 1. There is insufficient antecedent basis for this limitation. Furthermore, it is not clear how a probabilistic model fits into the limitations of claim 1 or claim 4, from which claim 12 depends. It appears that claim 12 should instead depend from claim 11 in order to cure this deficiency.
Claim 12 additionally recites the limitation “the density estimation” in line 2. There is insufficient antecedent basis for this limitation.
Claim 13 recites the limitation “the first data sequences” in line 2 of the claim. There is insufficient antecedent basis for this limitation. It is additionally unclear what is being referred to as “the 
Claim 15 recites the limitation “the removal of noises” in line 4 of the claim. There is insufficient antecedent basis for this limitation. It is suggested that the claim be amended to “wherein selectively removing one or more noises is carried out…”.	Claim 15 also recites the limitation “wherein the removal of noises is carried out by removing one or more noises which are not a trajectory relating to a biometric information pattern or value which is repeated at regular intervals”. There is insufficient clarity in this limitation regarding whether the noise(s) or the biometric information pattern/value is repeated at regular intervals. At present, the limitation is interpreted as referring to the biometric information pattern/value being repeated at regular intervals.
Claim 15 additionally recites the limitation “the target” in line 8. There is insufficient antecedent basis for this limitation. There is additionally insufficient clarity in this limitation. In particular, it is not clear whether “a target” is meant to be the same as “an individual” from line 3, or if this is some different target. At present, the claim is interpreted as referring to a target which is the same as an individual from line 3.
Claim 16 recites the limitation “the training data” in line 4 of the claim. There is insufficient antecedent basis for this limitation. It is suggested that the limitation be amended to state “the training data sequences” in accordance with the rest of the claim.
 Claims 6, 8-14, and 16 are additionally rejected as indefinite under 35 U.S.C. 112(b) due to their dependence on claims which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "selectively removing one or more noises from the one or more data sequences; rotating the one or more trajectories in the one or more data sequences to overlap a center of gravity; and estimating the biometric information from the one or more data sequences". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “determining one or more data sequences showing one or more trajectories of movement of an individual based on sensor data from at least one sensor”. The limitation of “at least one sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, which Wan Fong (US 20080005838 A1) describes as both routine and conventional in its description of a “force sensors may be any type of sensors that are capable of detecting the forces…such as, but not limited to, hydraulic load cells, pneumatic load cells, mechanical load cells…” (Paragraph 0027). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.

	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the biometric information is a biometric information pattern which is repeated at regular intervals.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1-2, claim 3 recites the limitation “wherein the biometric information pattern is a pattern derived from respiratory or circulatory organs of a target.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). 
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the removal of noises comprises removing, from the one or more data sequences, one or more noises which are not one or more trajectories relating to a biometric information pattern or value which is repeated at regular intervals.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the at least one sensor is a plurality of load sensors, visual sensors, infrared sensors, or a combination of these.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 5, claim 6 recites the limitation “wherein the at least one sensor is a plurality of load sensors, and the surface is a bed or chair on which the individual is lying, sleeping or sitting.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claims 1 and 7, claim 8 recites the limitation “wherein the physical quantity is a location of a center of gravity or a location vector of a center of gravity, a direction vector, a velocity vector, an acceleration vector, or a combination of these.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 7, claim 9 recites the limitation “wherein the physical quantity is a vector or matrix which is selected from the group consisting of various statistics in a certain time window of a location of a center of gravity or a location vector of a center of gravity, a direction vector, a velocity vector, an acceleration vector, or a combination of these.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claims 1 and 7, claim 11 recites the limitation “wherein a probabilistic model for the physical quantity is estimated, the one or more outliers are the corresponding physical quantity of which the probability or probabilistic density is lower than a predetermined threshold, and the removal of noises is carried out by removing one or more trajectories corresponding to the one or more outliers from the one or more data sequences.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 7, claim 12 recites the limitation “wherein the probabilistic model is estimated by the density estimation of a particular model, a Kernel density estimation, a neural network, time- series models, or state space models.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claims 1, 7, and 13, claim 14 recites the limitation “the method further comprising calibrating positions of the second data sequences to obtain third data sequences.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 15 recites the limitation “reading, into a memory, data sequences of the individual obtained by the method according to claim 1, wherein the removal of noises is carried out by removing one or more noises which are not a trajectory relating to a biometric information pattern or value which is repeated at regular intervals; extracting features from the data sequences; and estimating a biometric information pattern or value of the target from the extracted features, using a classification or regression model of biometric information patterns or values.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). 
Besides the abstract idea of claims 1 and 15, claim 16 recites the limitation “wherein the classification or regression model of biometric information patterns or values is obtained by reading training data sequences; extracting features from the training data sequences; and training the classification or regression model, using the features extracted from the training data together with manually labeled biometric information patterns or values or using a rule which uses previous knowledge of experts.” The claim element of claim 1 of a method for estimating biometric information is recited with a high level of generality (as written, the steps of removing noise, rotating trajectories, and estimating the biometric information may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "selectively removing one or more noises from the one or more data sequences; rotating the one or more trajectories in the one or more data sequences to overlap a center of gravity; and estimating the biometric information from the one or more data sequences". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 17 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 17, the limitations "selectively removing one or more noises from the one or more data sequences; rotating 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a processor; and a memory storing a program, which, when executed on the processor, performs an operation for estimating biometric information, the operation comprising: determining one or more data sequences showing one or more trajectories of movement of an individual based on sensor data from at least one sensor”. The limitation of “a processor; and a memory storing a program” and “at least one sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device and a generic sensor, which Wan Fong (US 20080005838 A1) describes as both routine and conventional in its description of “conventional microprocessors with suitable RAM and/or other memory” (Paragraph 0037) and a “force sensors may be any type of sensors that are capable of detecting the forces…such as, but not limited to, hydraulic load cells, pneumatic load cells, mechanical load cells…” (Paragraph 0027). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, 
	In Step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 17 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 17, which was rejected under 35 U.S.C. 101 in paragraph 21 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 17, or comprise significantly more than the limitations of claim 17.
Besides the abstract idea of claim 17, claim 18 recites the limitation “wherein the removing one or more noises is carried out by calculating a physical quantity from the one or more data sequences, finding one or more outliers in the physical quantity, and then removing one or more trajectories corresponding to the one or more outliers from the one or more data sequences to obtain first data sequences.” The claim element of claim 17 of a system is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "selectively 
	Claim 19 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 19, the limitations "selectively removing one or more noises from the one or more data sequences; rotating the one or more trajectories in the one or more data sequences to overlap a center of gravity; and estimating the biometric information from the one or more data sequences" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: determining one or more data sequences showing one or more trajectories of movement of an individual based on sensor data from at least one sensor”. The limitation of “at least one sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, which Wan Fong (US 20080005838 A1) describes as both routine and conventional in its description of a “force sensors may be any type of sensors that are 
	In Step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 19 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 19, which was rejected under 35 U.S.C. 101 in paragraph 23 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 19, or comprise significantly more than the limitations of claim 19.
Besides the abstract idea of claim 19, claim 20 recites the limitation “wherein the removing one or more noises is carried out by calculating a physical quantity from the one or more data sequences, finding one or more outliers in the physical quantity, and then removing one or more trajectories corresponding to the one or more outliers from the one or more data sequences to obtain first data sequences.” The claim element of claim 19 of a computer program product for estimating biometric 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10602988 to Katsuki et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the Katsuki ‘988 teaches all limitations of claim 1 of the instant application. While the instant application does not specifically claim “obtaining sensor data from a surface with a plurality of sensors” or “selectively removing one or more noises from the one or more data sequences not associated with the biometric information”, the instant claim 1 more broadly claims “sensor data from at least one sensor” and “selectively removing one or more noises from the one or more data sequences” such that the more specific limitations of Katsuki ‘988 would anticipate the limitations of the instant claim 1.
Claim 2 of the Katsuki ‘988 teaches all limitations of claim 2 of the instant application.
Claim 3 of the Katsuki ‘988 teaches all limitations of claim 3 of the instant application.
Claim 4 of the Katsuki ‘988 teaches all limitations of claim 4 of the instant application.
Claim 5 of the Katsuki ‘988 teaches all limitations of claim 5 of the instant application.


Claim 7 of the Katsuki ‘988 teaches all limitations of claim 7 of the instant application.
Claim 8 of the Katsuki ‘988 teaches all limitations of claim 8 of the instant application.
Claim 9 of the Katsuki ‘988 teaches all limitations of claim 9 of the instant application.
Claim 10 of the Katsuki ‘988 teaches all limitations of claim 10 of the instant application.
Claim 11 of the Katsuki ‘988 teaches all limitations of claim 11 of the instant application.
Claim 12 of the Katsuki ‘988 teaches all limitations of claim 12 of the instant application.
Claim 13 of the Katsuki ‘988 teaches all limitations of claim 13 of the instant application.
Claim 14 of the Katsuki ‘988 teaches all limitations of claim 14 of the instant application.
Claim 15 of the Katsuki ‘988 teaches all limitations of claim 15 of the instant application.
Claim 16 of the Katsuki ‘988 teaches all limitations of claim 16 of the instant application.
Claim 17 of the Katsuki ‘988 teaches all limitations of claim 17 of the instant application. While the instant application does not specifically claim “obtaining sensor data from a surface with a plurality of sensors” or “selectively removing one or more noises from the one or more data sequences not associated with the biometric information”, the instant claim 17 more broadly claims “sensor data from at least one sensor” and “selectively removing one or more noises from the one or more data sequences” such that the more specific limitations of Katsuki ‘988 would anticipate the limitations of the instant claim 17.
Claim 18 of the Katsuki ‘988 teaches all limitations of claim 18 of the instant application.
Claim 19 of the Katsuki ‘988 teaches all limitations of claim 19 of the instant application. While the instant application does not specifically claim “obtaining sensor data from a surface with a plurality of sensors” or “selectively removing one or more noises from the one or more data sequences not associated with the biometric information”, the instant claim 19 more broadly claims “sensor data from at least one sensor” and “selectively removing one or more noises from the one or more data 
Claim 20 of the Katsuki ‘988 teaches all limitations of claim 20 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sahin (US Patent No. 9202102 B1) teaches a method and system for estimating biometric information (fig.1 and col.1, line 55), comprising: determining movements of the center of gravity of the hand (col.7, lines 39-67) akin to determining one or more data sequences showing one or more trajectories of movement of an individual by capturing biometric image data of an individual hand/palm with a smart phone, tablet, TV, or camera (col.5, lines 19-29) akin to receiving sensor data from at least one sensor; eliminating noise from the image data (col.9, lines 44-67) akin to selectively removing one or more noises from one or more data sequences; rotating the image data by a center point of the hand clockwise by 45 degrees (col.8, lines 40-67) akin to rotating the one or more trajectories; and authenticating the biometric information via a template (col.15, lines 1-15) akin to estimating the biometric information from the one or more data sequences.
Sahin does not teach rotating the one or more trajectories in the one or more data sequences to overlap a center of gravity.
Wan Fong (US 20080005838) teaches a system, comprising: a processor (Paragraphs 0037 and 0056), a memory (Paragraphs 0037 and 0055), and a non-transitory computer readable storage medium, having a program (Paragraph 0037), which, when executed on the processor performs a method for estimating biometric information (Paragraph 0033), the method comprising:  determining one or more data sequences showing one or more trajectories of movement of an individual on the surface based on sensor data (Paragraph 0054—movement taking into account changes in location of patient’s center of 
While Wan Fong teaches determining the one or more trajectories of movement of the an individual but only to minimize or separate the normal patient movement, it does not appear to teach rotating the one or more trajectories in the one or more data sequences to overlap a center of gravity.
At present, no prior art rejection has been applied to claims 1-20. These claims will be revisited in light of any amendments or arguments made to overcome the current rejections due to double patenting and indefiniteness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791